Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numerals “20” and “25” in paragraph [0019]/[0020].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
	a) reference character “10” has been used to designate both an “endoscope light source 10” ([0021]) and an “uncoated portion 10” ([0031]) (see Figures 1B, 4 and 5);
	b) reference character “35” appears to be used to designate the distal end of the endoscope body 22 in Fig.1A, yet designates the distal end of the medical probe 6 in Fig.3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "6" in Fig. 1B have both been used to designate the tubular element inside of lumen 4.  Paragraph [0021] of the specification states that both a “endoscopy probe and aspiration lumen 5” along with “endoscopy probe 6” are shown but only a single tubular element appears.  It is not clear how the lumen 5 and probe 6 are differentiated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

i) paragraph numbers [0019] and [0020] are used to designate the same paragraph (see page 4);
ii) paragraph numbers [0024] and [0025] do not fall between paragraphs [0023] and [0026] (see page 5) but instead come after the first paragraph [0026] (see pages 5-6);
iii) there are two paragraphs designated as [0026] (see pages 5 and 6);
iv) paragraph numbers [0034]-[0036] do not fall between paragraphs [0033] and [0037] (see page 8) but instead come after the paragraph [0037] (see pages 8-9);
b) paragraphs [0021] and [0031] refer to the “endoscope light source” and the “uncoated portion” as reference numeral “10”;  
c) reference to “endoscope body 30” in paragraph [0026], line 7 is improper because reference numeral “30” has been previously designated to refer to “probe body”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As to claims 7 and 13, the term “low” with respect to reflectivity is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure fails to set forth any measurable degree of “reflectivity” and fails to define what Applicant believes is “low”.
As to claim 14, term “the interior surface of the endoscope” lacks antecedent basis (only an interior surface of the endoscopy probe has been previously claimed).  For purposes of examination, this term will be treated as “an interior surface of the endoscope”.
Dependent claims inherit those defects.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgmeier et al. (US 2006/0079863, hereinafter “Burgmeier”).
As to claim 1, Burgmeier discloses a medical probe extending along a longitudinal axis (balloon catheter 110, Fig.5) and comprising: 
an interior surface (either inner surface 120 of shaft 116 or inner surface 126 of inner shaft 122);
an exterior surface (outer surface 118 of shaft 116 and outer surface of balloon 114, Fig.5); 

a distal portion (not shown on right side of Fig.5 but the catheter inherently terminates in a distal end) including a distal tip (the distal-most end of the distal end) and being adapted for insertion into a body of a patient (intended to be deployed in body vessel, [0051]), 
wherein at least a portion of the exterior surface of the distal portion has a coating of diamond-like carbon or diamond-like carbon derivative (outer surfaces of shaft 116 and balloon 114 are coated with a DLC, [0030]-[0031], [0052]-[0053], the DLC being a diamond-like carbon, [0004],[0016]).
As to claim 2, at least the distal tip has a coating of the diamond- like carbon or diamond-like carbon derivative (the DLC coating can be formed on the entire interior and exterior surfaces through a plasma generating gas fed along and around the surfaces, [0052], which will encompass the distal tip—either interior or exterior).
As to claim 3, the coating reduces wear of the distal tip resulting from physical contact with hardened masses (inherent characteristic of DLC coatings, as recognized by Burgmeier, [0016]—good durability under sliding conditions).
As to claim 4, the coating of diamond-like carbon or diamond-like carbon derivative has a thickness of from about 1.0 micrometers to about 6.0 micrometers ([0053]; 10-10,000 Angstroms = 0.001-1 micrometers)
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgmeier et al. (US 2006/0079863, hereinafter “Burgmeier”).
Burgmeier, as set forth with respect to claim 4, discloses that the DLC coating can have a thickness up to 1 micrometer but fails to disclose a thickness of about 2-4 micrometers.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have provided a thicker DLC coating, including about 2-4 micrometers, since Applicant has not disclosed that a thickness of 2-4 micrometers provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the 1.0 micrometer thickness of Burgmeier or the claimed 2.0-4.0 micrometer thickness because any thickness will allow the DLC coating to adequately provide the wear protection and lubricity desired from such coating.  In addition, one of ordinary skill in the art would readily .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgmeier et al. (US 2006/0079863, hereinafter “Burgmeier”) in view of Massler et al. (US 2005/0175837, hereinafter “Massler”).
	Burgmeier, as set forth above with respect to claim 1, discloses that the coating is formed of a generic DLC but fails to disclose that the coating is specifically a-C:H:Si.  However, Massler teaches that, as an alternative to a DLC (a-C:H, [0013]) coating for sliding and hardness properties, a coating of a-C:H:Si could also be suitably used since it exhibits similar properties ([0017]).   Since Applicant has not disclosed that a a-C:H:Si coating provides an advantage over any other DLC (or derivatives), and Massler teaches a-C:H:Si as a suitable equivalent alternative to DLC for its sliding and hardness properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used a-C:H:Si as the DLC coating in the Burgmeier apparatus.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgmeier et al. (US 2006/0079863, hereinafter “Burgmeier”) in view of Bonnet (U.S. Pat. 4,606,330).
Burgmeier, as set forth above with respect to claim 1, discloses a medical probe as defined in claim 1 in the form of a balloon catheter (see Fig.5) (see rejection of claim 1 above), and additionally suggests that the DLC coating can be applied to other medical devices such as an endoscope ([0002], claim 8).  However, Burgmeier does not explicitly teach the combination of endoscope and balloon catheter.  Bonnet is just one of numerous reference that teaches that it 
As to claim 9, the coating reduces wear of the distal tip resulting from physical contact with hardened masses (inherent characteristic of DLC coatings, as recognized by Burgmeier, [0016]—good durability under sliding conditions).
As to claim 10, the coating of diamond-like carbon or diamond-like carbon derivative has a thickness of from about 1.0 micrometers to about 6.0 micrometers (Burgmeier, [0053]; 10-10,000 Angstroms = 0.001-1 micrometers).
	As to claim 11, Burgmeier, as set forth with respect to claim 10, discloses that the DLC coating can have a thickness up to 1 micrometer but fails to disclose a thickness of about 2-4 micrometers.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have provided a thicker DLC coating, including about 2-4 micrometers, since Applicant has not disclosed that a thickness of 2-4 micrometers provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the 1.0 micrometer thickness of Burgmeier or the claimed 2.0-4.0 micrometer thickness because any thickness will allow the DLC coating to adequately provide the wear protection and lubricity desired from such coating.  In addition, one of ordinary .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgmeier et al. (US 2006/0079863, hereinafter “Burgmeier”) in view of Bonnet, as set forth above, and further in view of Massler et al. (US 2005/0175837, hereinafter “Massler”).
	As to claim 12, Burgmeier in view of Bonnet, as set forth above with respect to claim 8, discloses that the coating is formed of a generic DLC but fails to disclose that the coating is specifically a-C:H:Si.  However, Massler teaches that, as an alternative to a DLC coating (a-C:H, [0013]) for sliding and hardness properties, a coating of a-C:H:Si could also be suitably used since it exhibits similar properties ([0017]).   Since Applicant has not disclosed that a a-C:H:Si coating provides an advantage over any other DLC (or derivatives), and Massler teaches a-C:H:Si as a suitable equivalent alternative to DLC for its sliding and hardness properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used a-C:H:Si as the DLC coating in the Burgmeier apparatus.
As to claim 13, the coating has low reflectivity (DLC coatings will have low reflectivity depending on what it is being compared to—e.g. a high reflectivity material).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (U.S. Pat. 4,606,330) in view of Haaga (U.S. Pat. 4,589,415) and further in view of Burgmeier et al. (US 2006/0079863, hereinafter “Burgmeier”).
As to claims 14 and 15, Bonnet discloses an endoscope (Fig.1, col.2, lines 8-14) including an interior surface (interior surface of passage 17, Fig.2) that is configured to receive 
Still, neither Bonnet nor Haaga disclose that at least a portion of the interior surface of endoscope (e.g. 17) or at least a portion of the exterior surface of the distal portion (exterior surface of sheath 10 of Haaga) has a coating of diamond-like carbon (DLC) or a diamond-like carbon derivative.  However, Burgmeier teaches to coat surfaces of medical devices that, in normal use, are subjected to sliding actions with a DLC coating ([0002],[0016]).  Such coatings can be provided on interior and/or exterior surfaces ([0019],[0032],[0052]).  Burgmeier teaches that modifying the surfaces with a DLC coating provides for a surface with good durability (wear resistance) while reducing frictional resistance ([0016]).  Since, in the Bonnet/Haaga device as set forth above, sliding surfaces would occur at the interior surface of the endoscope (17, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140194895 A1	CREWS; Samuel T. et al.
US 4899733 A	DeCastro; Eugene A. et al.
US 20140135806 A1	Shener-Irmakoglu; Cemal et al.
US 20180103976 A1	Heavey; Cathal
US 20160281216 A1	Shibusawa; Kunihiko
US 5391144 A	Sakurai; Tomohisa et al.
US 4823793 A	Angulo; Earl D. et al.
US 4750902 A	Wuchinich; David G. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795